AILSHIE, J.,
Dissenting. — If it should be conceded, which I am not now prepared to do, that the doctrine of estoppel in pais can be applied to a married woman in this state, still I do not think the conduct of the wife as shown in this ease is sufficient to establish an estoppel against her. It is clear from the record that the appellant did not contract with the husband or part with his money upon any representation or action of the wife, and she cannot therefore be charged with any acts of fraud. It is equally clear, without citation of authority, that the wife should not be held for the fraudulent acts of her husband in which she has not participated. For this reason the judgment should be affirmed.